UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM10-K (Mark One) x Annual report pursuant to Section13 or 15(d)of the Securities ExchangeAct of 1934 for the fiscal year ended December31, 2012 or o Transition report pursuant to Section13 or 15(d)of the Securities ExchangeAct of 1934 for the transition period from to Commission File Number 0-26083 INTERNET PATENTS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of Incorporation or organization) 94-3220749 (I.R.S. Employer Identification No.) 10850 Gold Center Dr. Suite 250B Rancho Cordova, California 95670 (Address of principal executive offices and zip code) (916)853-1529 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Title of each class Name of Exchange on which registered Common Stock Nasdaq Capital Market Securities registered pursuant to Section12(g)of the Act: None (Title of Class) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YESo NO x Indicate by check mark whether the registrant is not required to file reports pursuant to Section13 or 15(d)of the Exchange Act. YESo NO x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES x NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o
